     Case 2:20-cv-00366-JAM-KJN Document 14 Filed 07/22/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW ALCON,                                    No. 2: 20-cv-0366 JAM KJN P
12                       Plaintiff,
13              v.                                      FINDINGS AND RECOMMENDATIONS
14    RHOADS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s second amended complaint. (ECF

19   No. 13.)

20   Plaintiff’s Allegations

21          Named as defendants are Associate Warden Lane, Appeals Examiner Murphy, M. Voong,

22   Deputy Warden Pickett and Correctional Officers Kelly, Rhoads and Galindo.

23          Plaintiff alleges that he has a magazine subscription to Hemmings Motor News. Plaintiff

24   alleges that his issues for January 2018, April 2018 and September 2018 were not delivered to

25   him, although it was established that the issues were sent from the vendor to the prison.

26          Plaintiff alleges that in January 2018 and April 2018, plaintiff and inmate Litton were

27   returning from pill line where defendant Rhoads told plaintiff that he had read plaintiff’s January

28   2018 and April 2018 issues of Hemmings Motor News.
                                                       1
     Case 2:20-cv-00366-JAM-KJN Document 14 Filed 07/22/20 Page 2 of 5

 1           Plaintiff allege that on June 7, 2018, plaintiff saw defendant Rhoads looking at plaintiff’s

 2   July 2018 issue of Hemmings Motor News. Plaintiff told defendant Rhoads, “I get the

 3   Hemmings Magazine.” Defendant Rhoads responded, “This one is yours, you’ll get it when we

 4   pass out the mail.” Plaintiff did not receive his June 2018 issue of Hemmings Motor News until

 5   June 11, 2018.

 6           Plaintiff alleges that in September 2018, he observed an unknown correctional officer

 7   reading his Hemmings Motor News. The unknown correctional officer told plaintiff that plaintiff

 8   could have his magazine when he (the unknown correctional officer) was done with it. Plaintiff

 9   did not receive his September 2018 Hemmings Motor News.

10           Plaintiff alleges that correctional officers at his prison, High Desert State Prison

11   (“HDSP”), “have a culture” of reading inmate mail and delaying and confiscating inmate mail. In

12   support of this claim, plaintiff alleges that on November 27, 2018, defendant Galindo saw

13   plaintiff and said, “Oh Alcon.” Defendant Galindo then walked into the office and came out with

14   plaintiff’s Predator Xtreme Magazine. As he handed it to plaintiff, defendant Galindo said, “I had

15   to flip through that one.”

16           Plaintiff also alleges that on December 16, 2018, defendants Kelly and Galindo passed out

17   the mail at 4:00 p.m. On plaintiff’s way back from pill line, plaintiff saw a stack of magazines

18   sitting in front of defendant Kelly as he sat at the desk in the office. Plaintiff alleges that the last

19   time defendant Kelly worked, plaintiff did not receive his Hemmings Motor News the day it was

20   delivered, which was December 6, 2018. Instead, plaintiff received it on the morning of
21   December 7, 2018.

22           Plaintiff alleges that on August 20, 2018, he filed a grievance regarding the alleged theft

23   of his January 2018, April 2018 and September 2018 Hemmings Motor News magazines. On

24   September 5, 2018, defendant Lane partially granted plaintiff’s appeal. Defendant Lane denied

25   plaintiff’s request for the magazines because he could not verify that plaintiff had a subscription

26   to Hemmings Motor News.
27           On November 1, 2018, defendant Pickett partially granted plaintiff’s second level appeal.

28   Defendant Pickett stated that plaintiff’s subscription to Hemmings Motor News was verified.
                                                          2
     Case 2:20-cv-00366-JAM-KJN Document 14 Filed 07/22/20 Page 3 of 5

 1   Defendant Pickett stated that a search of the mailroom was conducted but plaintiff’s magazines

 2   could not be located. Defendant Pickett stated that it was possible that plaintiff’s magazines were

 3   damaged and unreadable, making them undeliverable. Defendant Pickett stated that plaintiff was

 4   offered different magazines to choose as replacements, but plaintiff did not want them.

 5          Defendants Murphy and Voong reviewed plaintiff’s third level grievance. They found

 6   that no changes or modifications were required based on the response to the second level

 7   grievance.

 8          Plaintiff alleges violations of his right to due process and the First Amendment.

 9   Discussion

10          Plaintiff alleges that defendants Rhoads, Galindo and Kelly deliberately delayed

11   delivering his mail to him and/or confiscated his mail. These allegations state a potentially

12   cognizable First Amendment claim against these defendants. See Green v. Franklin, 2017 WL

13   9360853, at *3 (E.D. Cal. Oct. 26, 2017).

14          Plaintiff alleges that defendants’ tampering with his mail, i.e., magazines, violated his

15   right to due process. As the undersigned advised plaintiff in the March 6, 2020 order screening

16   the amended complaint, prisoners have a protected interest in their personal property. Hansen v.

17   May, 502 F.2d 728, 730 (9th Cir. 1974). An authorized, intentional deprivation of property is

18   actionable under the Due Process Clause. See Hudson v. Palmer, 468 U.S. 517, 532, n.13 (1984).

19   An authorized deprivation is one carried out pursuant to established state procedures, regulations,

20   or statutes. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 436 (1982); Piatt v. McDougall,
21   773 F.2d 1032, 1036 (9th Cir.1985).

22          However, “[a]n unauthorized intentional deprivation of property by a state employee does

23   not constitute a violation of the procedural requirements of the Due Process Clause of the

24   Fourteenth Amendment if a meaningful post-deprivation remedy for the loss is available.”

25   Hudson, 468 U.S. at 533.

26          Plaintiff does not allege that he was deprived of his magazines pursuant to a state
27   procedure, regulation or statute. Therefore, plaintiff is alleging an unauthorized deprivation of his

28   property. Accordingly, plaintiff has an adequate post-deprivation remedy available under
                                                       3
     Case 2:20-cv-00366-JAM-KJN Document 14 Filed 07/22/20 Page 4 of 5

 1   California law. Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (citing Cal. Gov’t Code

 2   §§ 810–95). For these reasons, plaintiff has failed to state a potentially cognizable due process

 3   claim for the alleged deprivation of his personal property.

 4          As in the amended complaint, plaintiff alleges in the second amended complaint that

 5   defendants Lane, Murphy, Voong and Pickett either partially granted or denied his grievances

 6   regarding his missing magazines. However, generally speaking, an inmate has no freestanding

 7   constitutional right to a prison or jail grievance procedure. Ramirez v. Galaza, 334 F.3d 850, 860

 8   (9th Cir. 2003).

 9          In addition, a supervisor is liable for constitutional violations of a subordinate only “if the

10   supervisor participated in or directed the violations, or knew of the violations and failed to act to

11   prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Plaintiff does not allege that

12   defendants Lane, Murphy, Voong or Pickett knew that correctional officers were withholding or

13   delaying the delivery of his magazines. Plaintiff does not allege that defendants Lane, Murphy,

14   Voong or Pickett knew of the alleged “culture” at HDSP of correctional officers withholding or

15   delaying the delivery of inmate mail. For these reasons, the undersigned finds that plaintiff has

16   not pled sufficient facts to state potentially cognizable First Amendment claims against

17   defendants Lane, Murphy, Voong and Pickett.

18          Because plaintiff has already been granted leave to amend and did not cure the pleading

19   defects described above, the undersigned herein recommends dismissal of all claims against

20   defendants Lane, Murphy, Voong and Pickett and the due process claims against defendants
21   Rhoads, Galindo and Kelly. The undersigned separately orders service of defendants Rhoads,

22   Galindo and Kelly as to plaintiff’s First Amendment claims.

23          Accordingly, IT IS HEREBY RECOMMENDED that all claims against defendants Lane,

24   Murphy, Voong and Pickett and the due process claims against defendants Rhoads, Galindo and

25   Kelly be dismissed.

26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        4
     Case 2:20-cv-00366-JAM-KJN Document 14 Filed 07/22/20 Page 5 of 5

 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: July 21, 2020

 6

 7

 8

 9

10
     Alcon366.56
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
